Case 20-11177-KBO   Doc 613-14   Filed 08/28/20   Page 1 of 4




         Exhibit L
                                   Case 20-11177-KBO                    Doc 613-14                 Filed 08/28/20       Page 2 of 4

    To: Hayes, Christopher[christopher.hayes@kirkland.corn]
    Cc: Latona, Dan[dan.latona@kirkland.com]
    From: Evans, Jeremy D.[JEvans@gibsondunn.com]
    Sent: Tue 5/19/2020 3:08:20 PM Central Daylight Time
    Subject: RE: Akom APA -- Fiduciary Out


     Sti l l same thinking. Having outs in the procedures and the RSA are different than the APA.
     Jeremy D. Evans


     GIBSON DUNN
      Gibson, Dunn & Crutcher LLP
     200 Park Avenue, New York, NY 10166-0193
      Tel +1 212.351.3837• Fax +1 212.716.0837
      JEvans@gibsondunn.com • www.gibsondunn.com
      From: Hayes, Christopher
     Sent: Tuesday, May 19, 2020 4:01 PM
     To: Evans, Jeremy D.
     Cc: Latona, Dan
     Subject: RE: Akorn APA -- Fiduciary Out
     [External Email]
      any further thinking here? would really love to scratch an issue of the APA issues list...
     Christopher Hayes

     KIRKLAND & ELLIS LLP
     300 North LaSalle, Chicago, IL 60654
     T +1 312 862 4039 M +1 312 315 4796
     F +1 312 862 2200

     christopher.hayes@kirkland.com
     From: Hayes, Christopher
     Sent: Tuesday, May 19, 2020 11:14 AM
     To:'Evans, Jeremy D.' KlEvans@gibsondunn.com>
     Cc: Latona, Dan <dan.latona@kirkland.com>
     Subject: RE: Akorn APA -- Fiduciary Out
     right, but my point is we can already do that under the fiduciary out under the RSA. so I don't see why they wouldn't tie together given the APA is an exhibit
     to the RSA...
     Christopher Hayes

     KIRKLAND & ELLIS LLP
     300 North LaSalle, Chicago, IL 60654
     T +1 312 862 4039 M +1 312 315 4796
     F +1 312 862 2200

     christopher.hayes@kirkland.com
     From: Evans, Jeremy D. KlEvans@gibsondunn.com>
     Sent: Tuesday, May 19, 2020 11:04 AM
     To: Hayes, Christopher <christopher.hayes@kirkland.com>
     Cc: Latona, Dan <dan.latona@kirkland.com>
     Subject: RE: Akorn APA -- Fiduciary Out
     Agree with the BUF and expense reimbursement point, hence not wanting an FO in the APA.
     '
     I m less concerned with you seeking higher and better bids. Again, you are already permitted to do that without exercising the FO. Only time, practically
     speaking, that the FO would come into play is if you abandon the sale process altogether in favor of a recap or something like that. That's the scenario I am
     protecting against.
     Jeremy D. Evans


     GIBSON DUNN
      Gibson, Dunn & Crutcher LLP
     200 Park Avenue, New York, NY 10166-0193
      Tel +1 212.351.3837• Fax +1 212.716.0837
      JEvans@gibsondunn.com • www.gibsondunn.com
      From: Hayes, Christopher <christopher.hayes@kirkland.com>
     Sent: Tuesday, May 19, 2020 11:57 AM
     To: Evans, Jeremy D. KlEvans@gibsondunn.com>
     Cc: Latona, Dan <dan.latona@kirkland.com>
     Subject: RE: Akorn APA -- Fiduciary Out
     [External Email]
      Don't think that's right. the RSA and the bid procedures contemplate exercising our fiduciary duties, so don't see why we wouldn't also have that in the APA.
     this is not uncommon in bankruptcy APAs. I don't think the "free option" point resonates much when the stated purpose is to conduct a marketing process for
      a potential overbid. BUFs and expense reimbursements are not typical in credit bids like this one.
     Christopher Hayes

     KIRKLAND & ELLIS LLP
     300 North LaSalle, Chicago, IL 60654
     T +1 312 862 4039 M +1 312 315 4796
     F +1 312 862 2200




Confidential                                                                                                                               Debtors_Prod_00029743
                                       Case 20-11177-KBO                                Doc 613-14                    Filed 08/28/20                      Page 3 of 4

     christopher.hayes@kirkland.com
     From: Evans, Jeremy D. KlEvans@gibsondunn.com>
     Sent: Tuesday, May 19, 2020 10:37 AM
     To: Hayes, Christopher <christopher.hayes@kirkland.com>
     Cc: Latona, Dan <dan.latona@kirkland.com>
     Subject: RE: Akorn APA -- Fiduciary Out
     Not sure I agree.
     Having an FO in the RSA is market, but an APA is different.
     You have the ability, per the terms of the bidding procedures, to consider and accept higher and better bids. You don't need an FO for that. What you are
     asking for here is a free-out to the APA when there is no concept of an expense reimbursement or a breakup fee in the APA.
     Jeremy D. Evans


     GIBSON DUNN
     Gibson, Dunn & Crutcher LLP
     200 Park Avenue, New York, NY 10166-0193
     Tel +1 212.351.3837• Fax +1 212.716.0837
     JEvans@gibsondunn.com • www.gibsondunn.com
     From: Hayes, Christopher <christopher.hayes@kirkland.com>
     Sent: Tuesday, May 19, 2020 11:31 AM
     To: Evans, Jeremy D. KlEvans@gibsondunn.com>
     Cc: Latona, Dan <dan.latona@kirkland.com>
     Subject: Akorn APA -- Fiduciary Out
     [External Email]
      W hy delete the below from the APA? This tracks RSA and they should be consistent.
           1.Termination right in 8.1(h):
     "(h) by the board of directors, board of managers, or such similar governing
      body of any Seller Party determines, after consulting with counsel, to exercise a Fiduciary Out"
           2. General fiduciary language in 10.19:
     "Certain Fiduciary Matters. Notwithstanding anything to the contrary herein,
      nothing in this Agreement shal l require a Seller or the board of directors, board of managers, or
     similar governing body of a Seller, after consulting with counsel, to take any action or to refrain
     from taking any action with respect to the transactions contemplated hereby to the extent taking or
     failing to take such action would be inconsistent with applicable Law or its fiduciary obligations
      under applicable Law, and any such action or inaction pursuant to this Section 10.19 shal l not, and
     shal l not be deemed to, constitute a breach of this Agreement. If the board of directors of Sellers
      decides (i) that proceeding with any of the transactions contemplated hereby would be inconsistent
      with the exercise of its fiduciary duties or applicable Law or (ii) in the exercise of its fiduciary
      d uties, to pursue an Alternative Transaction (a "Fiduciary Out"), Sellers shal l notify counsel to
      Purchaser within two (2) Business Days of such decision. Upon any determination by any Seller
     to exercise a Fiduciary Out, the other Parties to this Agreement shal l be immediately and
      automatically relieved of any obligation to comply with their respective covenants and agreements
      herein in accordance with Section 8.2."
     Christopher Hayes

     KIRKLAND & ELLIS LLP
     300 North LaSalle, Chicago, IL 60654
     T +1 312 862 4039 M +1 312 315 4796
     F +1 312 862 2200

     christopher.hayes@ kirkland.com
     The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside information, and is intended only for the use of the addressee. It is the property of
     Kirkland & Ellis LLP or Kirkland & Ellis International LLP. Unauthorized use, disclosure or copying of this communication or any part thereof is strictly prohibited and may be unlawful. If you have received
     this communication in error, please notify us immediately by return email or by email to postmaster@kirkland.com and destroy this communication and all copies thereof, including all attachments.


     This message may contain confidential and privileged information for the sole use ofthe intended recipient. Any review, disclosure, distribution by others or
     forwarding without express permission is strictly prohibited. If it has been sent to you in error, please reply to advise the sender of the error and then immediately
     delete this message.

     Please see our webs te at https://www.gibsondunn.com/ for information regarding the firm and/or our privacy policy.

     The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside information, and is intended only for the use of the addressee. It is the property of
     Kirkland & Ellis LLP or Kirkland & Ellis International LLP. Unauthorized use, disclosure or copying of this communication or any part thereof is strictly prohibited and may be unlawful. If you have received
     this communication in error, please notify us immediately by return email or by email to postmaster@kirkland.com and destroy this communication and all copies thereof, including all attachments.


     This message may contain confidential and privileged information for the sole use ofthe intended recipient. Any review, disclosure, distribution by others or
     forwarding without express permission is strictly prohibited. If it has been sent to you in error, please reply to advise the sender of the error and then immediately
     delete this message.

     Please see our webs te at https://www.gibsondunn.com/ for information regarding the firm and/or our privacy policy.

     The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside information, and is intended only for the use of the addressee. It is the property of
     Kirkland & Ellis LLP or Kirkland & Ellis International LLP. Unauthorized use, disclosure or copying of this communication or any part thereof is strictly prohibited and may be unlawful. If you have received
     this communication in error, please notify us immediately by return email or by email to postmaster@kirkland.com and destroy this communication and all copies thereof, including all attachments.




Confidential                                                                                                                                                                       Debtors_Prod_00029744
                                Case 20-11177-KBO                       Doc 613-14              Filed 08/28/20               Page 4 of 4

     This message may contain confidential and privileged information for the sole use ofthe intended recipient. Any review, disclosure, distribution by others or
     forwarding without express permission is strictly prohibited. If it has been sent to you in error, please reply to advise the sender of the error and then immediately
     delete this message.

    Please see our website at https://www.gibsondunn.com/ for information regarding the firm and/or our privacy policy.




Confidential                                                                                                                                     Debtors_Prod_00029745
